 1                                UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3
     ERIC C. STONEBRAKER,                              )
 4                                                     )
                           Plaintiff,                  )        Case No.: 2:16-cv-02078-GMN-GWF
 5
            vs.                                        )
 6                                                     )                      ORDER
     NANCY A. BERRYHILL, Acting                        )
 7   Commissioner of Social Security,                  )
                                                       )
 8                         Defendant.                  )
 9                                                     )

10          Pending before the Court is the Report and Recommendation of the Honorable United

11   States Magistrate Judge George W. Foley, (ECF No. 28), which states that Plaintiff’s Motion

12   for Reversal or Remand, (ECF No. 20), should be granted, and that Defendant’s Cross-Motion

13   to Affirm, (ECF No. 23), should be denied. Judge Foley further recommends that this matter

14   be remanded to the Social Security Administration with instructions to calculate and pay

15   disability benefits to Plaintiff.

16          A party may file specific written objections to the findings and recommendations of a

17   United States Magistrate Judge made pursuant to Local Rule IB 1-4. 28 U.S.C. § 636(b)(1)(B);

18   D. Nev. R. IB 3-2. Upon the filing of such objections, the Court must make a de novo

19   determination of those portions to which objections are made. Id. The Court may accept, reject,

20   or modify, in whole or in part, the findings or recommendations made by the Magistrate Judge.

21   28 U.S.C. § 636(b)(1); D. Nev. IB 3-2(b). Where a party fails to object, however, the Court is

22   not required to conduct “any review at all . . . of any issue that is not the subject of an

23   objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985). Indeed, the Ninth Circuit has recognized

24   that a district court is not required to review a magistrate judge’s report and recommendation

25   where no objections have been filed. See, e.g., United States v. Reyna–Tapia, 328 F.3d 1114,


                                                  Page 1 of 2
 1   1122 (9th Cir. 2003).
 2          Here, no objections were filed, and the deadline to do so has passed.
 3          Accordingly,
 4          IT IS HEREBY ORDERED that the Report and Recommendation, (ECF No. 28), is
 5   ACCEPTED and ADOPTED in full.
 6          IT IS FURTHER ORDERED that Plaintiff’s Motion for Reversal or Remand, (ECF
 7   No. 20), is GRANTED.
 8          IT IS FURTHER ORDERED that Defendant’s Cross-Motion to Affirm, (ECF No.
 9   23), is DENIED.
10          IT IS FURTHER ORDERED that this matter is remanded to the Social Security
11   Administration with instructions to calculate and pay disability benefits to Plaintiff.
12                      26 day of July, 2019.
            DATED this ___
13
14                                                 ___________________________________
                                                   Gloria M. Navarro, Chief Judge
15                                                 United States District Court
16
17
18
19
20
21
22
23
24
25


                                                 Page 2 of 2
